Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-15 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 4, Bacher et al. (USPAPN 2018/0147087) discloses:
directing illumination light onto a target object of an eye (see para [27] and fig 1, an illumination beam on a vitreous area of an eye);
5generating an observation image from observation light emerging from the target object due to scattering of the illumination light at the target object (see para [22] and [27] and fig 1, a camera generating initial image data by capturing light scattered off the vitreous);
highlighting, in the observation image, a region of interest characterized by a specific wavelength range by modifying digital raw image data representing a spatial intensity distribution of 10the observation light (see para [20], [30], and [37], generating an accentuated image data that accentuates areas that are contacted by the illumination beam having a certain wavelength, by coloring or shading the initial image data); and
identifying the target object in the observation image including the highlighted region of interest and manipulating at least one part of the identified target object (see para [41] and [42], the accentuated image data allows better visualization of the vitreous area to a surgeon performing vitrectomy);

displaying the observation image (see fig 3, displaying the accentuated image data);
wherein the highlighting of the region of interest is based on the digital raw image (see rejection of claim 1, wherein the accentuation is based on the initial image data).
	However, Bacher does not disclose wherein the detecting of the digital raw image comprises detecting a spatial intensity distribution for each of multiple different at most partially overlapping wavelength ranges of the observation light using a color camera providing multiple different color channels; and wherein the highlighting of the region of interest comprises generating the observation image based on at least one but not all of the detected spatial intensity distributions.
	Regarding claim 5, Bacher discloses everything claimed as applied above (see reasons for claim 4), however, does not disclose wherein the detecting of the digital raw image comprises detecting a spatial intensity distribution for each of multiple different at most partially overlapping wavelength ranges of the observation light using a color camera providing multiple different color channels; and wherein the highlighting of the region of interest comprises generating the observation image based on weighted spatial intensity distributions, wherein the weighted spatial intensity distributions are obtained by weighting the detected spatial intensity distributions by at least partially different factors.
claim 6, Bacher discloses everything claimed as applied above (see reasons for claim 4), however, does not disclose identifying the region of interest in the detected raw image based on a spectral analysis of the detected raw image.
Regarding claim 11, Bacher discloses everything claimed as applied above (see reasons for claim 4), however, does not disclose wherein the target object is illuminated and observed so that the observation light is dominated by the illumination light scattered at the target object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/Soo Jin Park/Primary Examiner, Art Unit 2668